Title: To Thomas Jefferson from William Davies, with Reply, 6 April 1781
From: Davies, William,Jefferson, Thomas
To: Davies, William,Jefferson, Thomas



Sir
War office April 6. 1781.

Inclosed I lay before our Excellency the estimates you were pleased to mention some time ago. Mr. Ross’s indisposition prevented  its being presented sooner. Some Gentlemen think them rather too small.
Mr. Clark’s proposals respecting the brick work at the point of fork, I have also enclosed, and beg the direction of the Executive.
Col. White applies for cloathing. I presume from the inclosed note of Mr. Armistead’s, that he is deficient in the articles expressed in it. Under the present circumstances I submit the matter to your Excellency, for your particular direction.
Not having received the opinion of the Executive of the 2d. instant till this morning, I had no opportunity of putting their ideas into execution with respect to the removal of the cannon. I enclose a letter from Mr. Baker, who lives at South quay and affords a hope that they may be removed. I have this day engaged the assistance of three teams in the neighborhood of that place who are already in public service, but can be spared, I am told, on this occasion. I shall, however, pay attention to the transportation by Blackwater, as proposed by the council.
I have the honor to be your Excellencys most hble Servt.,

William Davies


In Council Apr. 6. 1781.
The General assembly having put down the public store and discontinued the issues to officers, the Executive are not at liberty to direct the purchase of cloathing. On the settlement of the depreciation account those who have received the least cloathing will have the less to credit the state.
Th: Jefferson

